 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   PAUL H. MEARDON, individually and                   Case No.: 19-CV-2220 JLS (AGS)
     as Trustee of the Paul H. Meardon Trust
12
     dated July 23, 2004,                                ORDER GRANTING JOINT
13                                      Plaintiff,       MOTION TO DISMISS WITH
                                                         PREJUDICE
14   v.
15                                                       (ECF No. 7)
     1472 NEPTUNE, LLC, a California
16   limited liability company,
17                                    Defendant.
18
19         Presently before the Court is the Parties’ Joint Motion to Dismiss (ECF No. 7). Good
20   cause appearing, the Court GRANTS the Joint Motion and DISMISSES WITH
21   PREJUDICE this action in its entirety. As stipulated by the Parties, each side will bear
22   its own attorneys’ fees and costs. The Clerk of Court shall close the file.
23         IT IS SO ORDERED.
24   Dated: February 5, 2020
25
26
27
28

                                                     1
                                                                               19-CV-2220 JLS (AGS)
